Citation Nr: 1003762	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-06 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
acquired neuropsychiatric disorder, including posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to November 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The March 2008 substantive appeal in the record has the 
Veteran's representative's signature and does not indicate 
any preference for a hearing.  A handwritten note, 
attributable to RO staff, on this VA Form 9 indicated the 
Veteran had submitted another substantive appeal in February 
2008; however this document was not located in the file.  At 
some point later, the original February 2008 substantive 
appeal, as signed by the Veteran himself, was included within 
the record.  This February 2008 document indicated the 
Veteran's preference for a hearing before the Board in 
Washington, D.C. 

The Veteran was contacted in January 2010 for hearing 
clarification and indicated through a signed letter his 
desire for a video-conference hearing, to be held at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the earliest 
available video-conference hearing, to be 
conducted from the Waco RO, before a 
Veteran's Law Judge.  Appropriately inform 
the Veteran and his representative of the 
date and time

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


